 



Exhibit 10.91
[Midway Letterhead]
February 10, 2003
Miguel Iribarren
[Address]
Dear Miguel:
     This confirms our discussions as follows:
     Although your employment with Midway Games Inc. (“Midway”) will continue to
be “employment at will,” in the event both (i) a Change of Control occurs within
five (5) years after the date of this letter and (ii) within two (2) years after
the Change of Control a Terminating Condition occurs, then you will be entitled
to a severance amount equal to eighteen (18) months’ salary following
termination of your employment with Midway. Any such severance amount would be
based upon your base annual salary upon the date of termination and would be
paid to you in normal payroll intervals. Midway’s Board of Directors may, in its
discretion, authorize additional severance.
     For purposes hereof, a Change of Control occurs when either (a) individuals
who presently constitute Midway’s Board of Directors, or who have been
recommended for election to the Board by two-thirds of the Board consisting of
individuals who are either presently on the Board or such recommended
successors, cease for any reason to constitute at least a majority of such
Board, or (b) for any reason an individual other than myself is installed as a
Midway officer in a reporting position above you in Midway’s corporate
organization (excluding the installation of a Chief Operating Officer other than
myself while I remain President and Chief Executive Officer).
     For purposes hereof, a Terminating Condition occurs when either (a) your
employment is terminated by Midway without cause, (b) you give Midway a written
resignation from your employment after, without your consent, the business
facility at which you are required to perform your duties to Midway is relocated
more than fifty (50) miles from the present business location at which you are
performing your duties to Midway, or (c) you give Midway a written resignation
from your employment after, without your consent, either you are placed in a
position with Midway of lesser stature than your present position with Midway or
are assigned duties with Midway inconsistent with such position or duties which,
if performed, would result in a significant change in the nature or scope of
powers, authority, functions or duties inherent in such position on the date
hereof or you are assigned by Midway performance requirements and working
conditions which are at variance with the performance requirements and working
conditions in effect on the date hereof, provided that such assigned duties,
performance requirements and/or working conditions are not associated with your
achieving a position of greater stature, authority and/or responsibility than
your present position with Midway.
     The foregoing supersedes in their entirety any and all severance payment
terms previously offered to you by Midway or its affiliates, whether accepted by
you or otherwise.

            Sincerely,

MIDWAY GAMES INC.
      /s/ Neil D. Nicastro       Neil D. Nicastro      President and Chief
Executive Officer     

AGREED AND ACCEPTED February 11, 2003:
/s/ Miguel Iribarren

 
Miguel Iribarren

